ORDER (Granting Motion to Intervene)
TODD R. MATHA, Chief Judge.
On May 4, 2007, the Court invited the participation of interested individuals in the instant cause of action. Order (Notification to Interested Parties), CV 07-27 (HCN Tr. Ct., May 4, 2007). Presidential candidate Wilfrid Cleveland subsequently filed a May 17, 2007 Motion to Intervene, noting “that the outcome of the decision in this matter will have a direct impact on the outcome of [his] candidacy for President of the Ho-Chunk Nation.” Mot. to Intervene, CV 07-27 (May 17, 2007). The Court accordingly grants Mr. Cleveland’s request, and shall “treat[ him] in all respects as a named party to the action.” Ho-Chunk Nation Rules of Civil Procedure, Rule 24.